 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11 KELLE A.B.,                             )       Case No. ED CV 16-1693-SP
                                           )
12                     Plaintiff,          )
                                           )
13              v.                         )       MEMORANDUM OPINION AND
                                           )       ORDER
14                                         )
     NANCY A. BERRYHILL, Deputy            )
15   Commissioner for Operations of Social )
     Security Administration,              )
16                                         )
                       Defendant.          )
17                                         )
                                           )
18
19                                            I.
20                                   INTRODUCTION
21         On August 5, 2016, plaintiff Kelle A.B. filed a complaint against defendant,
22 the Commissioner of the Social Security Administration (“Commissioner”),
23 seeking a review of a denial of a period of disability and disability insurance
24 benefits (“DIB”). The parties have fully briefed the matters in dispute, and the
25 court deems the matter suitable for adjudication without oral argument.
26         Plaintiff presents two disputed issues for decision: (1) whether the
27 Administrative Law Judge (“ALJ”) properly considered the opinion of the treating
28

                                              1
 1 physician; and (2) whether the ALJ properly evaluated plaintiff’s credibility.
 2 Memorandum in Support of Plaintiff’s Complaint (“P. Mem.”) at 2-9; Defendant’s
 3 Memorandum in Support of Answer (“D. Mem.”) at 1-9.
 4         Having carefully studied the parties’ memoranda on the issue in dispute, the
 5 Administrative Record (“AR”), and the decision of the ALJ, the court concludes
 6 that, as detailed herein, the ALJ properly considered the opinion of the treating
 7 physician and properly evaluated plaintiff’s credibility. Consequently, the court
 8 affirms the decision of the Commissioner denying benefits.
 9                                            II.
10                 FACTUAL AND PROCEDURAL BACKGROUND
11         Plaintiff, who was forty-six years old on the alleged disability onset date, is a
12 high school graduate. AR at 55, 145. Plaintiff has past relevant work as a medical
13 biller, cashier/convenience store clerk, sales clerk cashier, and administrative clerk.
14 Id. at 50.
15         On January 25, 2013, plaintiff filed an application for a period of disability
16 and DIB, alleging an onset date of November 1, 2009 due to osteoarthritis in the
17 lumbar spine, nerve damage in the back, feet problems, degenerative disc disease,
18 and hypothyroidism. Id. at 55. The Commissioner denied plaintiff’s application
19 initially and upon reconsideration, after which she filed a request for a hearing. Id.
20 at 76-88.
21         On December 16, 2014, plaintiff, represented by counsel, appeared and
22 testified at a hearing before the ALJ. Id. at 32-54. The ALJ also heard testimony
23 from David Rinehart, a vocational expert. Id. at 50-53. On March 20, 2015, the
24 ALJ denied plaintiff’s claim for benefits. Id. at 8-16.
25         Applying the well-known five-step sequential evaluation process, the ALJ
26 found, at step one, that plaintiff had not engaged in substantial gainful activity
27 from November 1, 2009, the alleged onset date, through December 31, 2014, the
28

                                               2
 1 date last insured. Id. at 10.
 2          At step two, the ALJ found plaintiff suffered from the severe impairment of
 3 lumbar degenerative disc disease, status post surgery. Id.
 4          At step three, the ALJ found plaintiff’s impairments, whether individually or
 5 in combination, did not meet or medically equal one of the listed impairments set
 6 forth in 20 C.F.R. part 404, Subpart P, Appendix 1 (the “Listings”). Id. at 11.
 7          The ALJ then assessed plaintiff’s residual functional capacity (“RFC”),1 and
 8 determined she had the RFC to perform less than the full range of light work, with
 9 the limitations that plaintiff could: lift and carry twenty pounds occasionally and
10 ten pounds frequently; sit, stand, or walk for six hours each in an eight-hour day;
11 and occasionally climb, balance, stoop, kneel, crouch, or crawl. Id.
12          The ALJ found, at step four, that plaintiff could perform her past relevant
13 work as a medical biller, sales clerk cashier (clothing), and administrative clerk.
14 Id. at 14. Consequently, the ALJ concluded plaintiff did not suffer from a
15 disability as defined by the Social Security Act (“Act” or “SSA”). Id. at 15.
16          Plaintiff filed a timely request for review of the ALJ’s decision, which was
17 denied by the Appeals Council. Id. at 1-3. The ALJ’s decision stands as the final
18 decision of the Commissioner.
19                                            III.
20                                 STANDARD OF REVIEW
21          This court is empowered to review decisions by the Commissioner to deny
22 benefits. 42 U.S.C. § 405(g). The findings and decision of the Social Security
23
24      1
          Residual functional capacity is what a claimant can do despite existing
25 exertional and nonexertional limitations. Cooper v. Sullivan, 880 F.2d 1152, 1155-
26 56 n.5-7 (9th Cir. 1989). “Between steps three and four of the five-step evaluation,
   the ALJ must proceed to an intermediate step in which the ALJ assesses the
27 claimant’s residual functional capacity.” Massachi v. Astrue, 486 F.3d 1149, 1151
28 n.2 (9th Cir. 2007).

                                               3
 1 Administration must be upheld if they are free of legal error and supported by
 2 substantial evidence. Mayes v. Massanari, 276 F.3d 453, 458-59 (9th Cir. 2001)
 3 (as amended). But if the court determines that the ALJ’s findings are based on
 4 legal error or are not supported by substantial evidence in the record, the court may
 5 reject the findings and set aside the decision to deny benefits. Aukland v.
 6 Massanari, 257 F.3d 1033, 1035 (9th Cir. 2001); Tonapetyan v. Halter, 242 F.3d
 7 1144, 1147 (9th Cir. 2001).
 8         “Substantial evidence is more than a mere scintilla, but less than a
 9 preponderance.” Aukland, 257 F.3d at 1035. Substantial evidence is such
10 “relevant evidence which a reasonable person might accept as adequate to support
11 a conclusion.” Reddick v. Chater, 157 F.3d 715, 720 (9th Cir. 1998); Mayes, 276
12 F.3d at 459. To determine whether substantial evidence supports the ALJ’s
13 finding, the reviewing court must review the administrative record as a whole,
14 “weighing both the evidence that supports and the evidence that detracts from the
15 ALJ’s conclusion.” Mayes, 276 F.3d at 459. The ALJ’s decision “‘cannot be
16 affirmed simply by isolating a specific quantum of supporting evidence.’”
17 Aukland, 257 F.3d at 1035 (quoting Sousa v. Callahan, 143 F.3d 1240, 1243 (9th
18 Cir. 1998)). If the evidence can reasonably support either affirming or reversing
19 the ALJ’s decision, the reviewing court “‘may not substitute its judgment for that
20 of the ALJ.’” Id. (quoting Matney v. Sullivan, 981 F.2d 1016, 1018 (9th Cir.
21 1992)).
22                                           IV.
23                                     DISCUSSION
24 A.      The ALJ Properly Considered the Treating Physician’s Opinion
25         Plaintiff argues the ALJ failed to properly consider the opinion of treating
26 physician Dr. Gerald Radlauer. P. Mem. at 2-5. Specifically, plaintiff contends the
27 ALJ failed to provide specific and legitimate reasons supported by substantial
28

                                              4
 1 evidence for rejecting Dr. Radlauer’s opinion. Id.
 2          In determining whether a claimant has a medically determinable impairment,
 3 among the evidence the ALJ considers is medical evidence. 20 C.F.R. §
 4 404.1527(b).2 In evaluating medical opinions, the regulations distinguish among
 5 three types of physicians: (1) treating physicians; (2) examining physicians; and
 6 (3) non-examining physicians. 20 C.F.R. § 404.1527(c), (e); Lester v. Chater, 81
 7 F.3d 821, 830 (9th Cir. 1996) (as amended). “Generally, a treating physician’s
 8 opinion carries more weight than an examining physician’s, and an examining
 9 physician’s opinion carries more weight than a reviewing physician’s.” Holohan v.
10 Massanari, 246 F.3d 1195, 1202 (9th Cir. 2001); 20 C.F.R. § 404.1527(c)(1)-(2).
11 The opinion of the treating physician is generally given the greatest weight because
12 the treating physician is employed to cure and has a greater opportunity to
13 understand and observe a claimant. Smolen v. Chater, 80 F.3d 1273, 1285 (9th Cir.
14 1996); Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989).
15          Nevertheless, the ALJ is not bound by the opinion of the treating physician.
16 Smolen, 80 F.3d at 1285. If a treating physician’s opinion is uncontradicted, the
17 ALJ must provide clear and convincing reasons for giving it less weight. Lester,
18 81 F.3d at 830. If the treating physician’s opinion is contradicted by other
19 opinions, the ALJ must provide specific and legitimate reasons supported by
20 substantial evidence for rejecting it. Id. Likewise, the ALJ must provide specific
21 and legitimate reasons supported by substantial evidence for rejecting the
22 contradicted opinions of examining physicians. Id. at 830-31. The opinion of a
23 non-examining physician, standing alone, cannot constitute substantial evidence.
24 Widmark v. Barnhart, 454 F.3d 1063, 1066 n.2 (9th Cir. 2006); Morgan v.
25 Comm’r, 169 F.3d 595, 602 (9th Cir. 1999); see also Erickson v. Shalala, 9 F.3d
26
27      2
         All citations to the Code of Federal Regulations refer to regulations
28 applicable to claims filed before March 27, 2017.

                                              5
 1 813, 818 n.7 (9th Cir. 1993).
 2         1.    Medical Opinions
 3         Dr. Gerald Radlauer
 4         Dr. Radlauer, an internist, treated plaintiff from as early as December 2011
 5 through at least July 2014. See AR at 215, 284. From 2011 through 2013, Dr.
 6 Radlauer did not examine plaintiff’s back. See, e.g., id. at 202-18, 253-56. The
 7 treatment notes indicated that the symptoms from plaintiff’s lower back pain were
 8 controlled with Norco until September 2013. See id. at 204, 209, 213, 255.
 9 Beginning in September 2013, Dr. Radlauer indicated that plaintiff’s lower back
10 pain was marginally controlled and also prescribed Soma to control the pain. See
11 id. at 255. In January 2014, Dr. Radlauer ordered physical therapy. See id. at 294.
12 Dr. Radlauer’s treatment notes reflect that he performed physical examinations of
13 plaintiff’s back throughout 2014 and observed that plaintiff had no tenderness to
14 palpation, no pain, no swelling or edema, and normal movements and strength. See
15 id. at 285, 289, 293.
16         On July 23, 2014, Dr. Radlauer completed a Medical Opinion re: Ability to
17 Do Work-Related Activities (Physical) form. Id. at 303-05. Due to plaintiff’s back
18 pain, Dr. Radlauer opined plaintiff could: lift and carry twenty pounds occasionally
19 and twenty-five pounds frequently; stand and walk less than two hours in an eight-
20 hour day; sit less than two hours in an eight-hour day; and occasionally twist and
21 climb stairs. Id. at 303-04. Dr. Radlauer further opined that plaintiff could only sit
22 for twenty minutes or stand for fifteen minutes before needing to change positions,
23 must walk around for ten minutes every fifteen minutes, needed to be able to shift
24 positions at will, and needed to lie down three times a day. Id. Dr. Radlauer
25 opined plaintiff required some manipulative and environmental limitations and
26 could never stoop, crouch, or climb ladders. See id. at 304-05. Finally, Dr.
27 Radlauer anticipated plaintiff’s impairments would cause her to be absent from
28

                                              6
 1 work about three times a month. Id. at 305.
 2         State Agency Physicians
 3         Dr. J. Hartman and Dr. N. Tsoulos, state agency physicians, reviewed
 4 plaintiff’s treatment notes and offered opinions on plaintiff’s RFC. See id. at 57-
 5 60, 67-70. Both physicians opined plaintiff had the RFC to: lift and/or carry
 6 twenty pounds occasionally and ten pounds frequently; stand and/or walk six hours
 7 in an eight-hour workday; sit six hours in an eight-hour work day; occasionally
 8 climb ramps, stairs, ladders, ropes, and scaffolds; and occasionally balance, stoop,
 9 kneel, crouch, and crawl. See id. at 59-60, 69-70.
10         2.    The ALJ’s Findings
11         In the RFC determination, the ALJ concluded plaintiff could perform less
12 than the full range of light work. Id. at 11. The ALJ opined plaintiff had the
13 following postural limitations: lift and carry twenty pounds occasionally and ten
14 pounds frequently; sit, stand, or walk for six hours each in an eight-hour day; and
15 occasionally climb, balance, stoop, kneel, crouch, or crawl. Id. In reaching the
16 RFC determination, the ALJ gave great weight to the opinions of the state agency
17 physicians and little weight to Dr. Radlauer’s opinion. Id. at 13-14. The ALJ
18 rejected Dr. Radlauer’s opinion because it was unsupported by objective findings,
19 it was unsupported by the treatment notes, and it was conclusory. Id. at 14. The
20 ALJ’s reasons are specific and legitimate reasons and supported by substantial
21 evidence.
22         The ALJ’s first ground for discounting Dr. Radlauer’s opinion was that it
23 was unsupported by objective clinical findings. Id.; see Archer v. Colvin, 618 Fed.
24 Appx. 343, 344 (9th Cir. 2015) (ALJ properly rejected the opinions of the
25 physicians because they were inconsistent with their objective findings);
26 Tonapetyan, 242 F.3d at 1149 (rejecting physician’s opinion, in part, due to a lack
27 of objective evidence to support it). The record contains very few objective
28

                                              7
 1 clinical findings. An x-ray from March 14, 2011 showed that plaintiff had
 2 degenerative arthritic changes in the lumbar spine with disc space narrowing at
 3 three levels, and plaintiff exhibited decreased range of motion in a May 2014
 4 examination. AR at 200, 280. The only other objective findings are from an
 5 examination in May 2014 in which plaintiff displayed normal range of motion and
 6 strength, and from Dr. Radlauer’s examinations in 2014, during which Dr.
 7 Radlauer observed plaintiff had no tenderness to palpation, had no pain, had no
 8 swelling or edema, had normal movement in her back, and had full muscle
 9 strength. See id. at 239, 285, 289, 293. Of these objective findings, only the x-ray
10 and decreased range of motion on one occasion support complaints of lower back
11 pain and these mild findings are inconsistent with the extent of limitations opined.
12          The ALJ’s second reason for rejecting Dr. Radlauer’s opinion – it was
13 unsupported by the treatment records – was similarly specific and legitimate and
14 supported by substantial evidence. AR at 14; see Tommasetti v. Astrue, 533 F.3d
15 1035, 1041 (9th Cir. 2008) (the incongruity between a physician’s opinion and
16 treatment records is a specific and legitimate reason for rejecting the opinion). As
17 discussed above, Dr. Radlauer’s treatment notes contain no objective findings to
18 support the opined limitations. To the contrary, the objective findings demonstrate
19 that plaintiff had no tenderness, no pain, no swelling, and normal strength and
20 movement in the lower back. See AR at 285, 289, 293. Moreover, the treatment
21 notes only indicate that plaintiff had the chronic condition of lower back pain but
22 do not contain documentation of any subjective complaints of back pain other than
23 one complaint that the pain made it difficult to work.3 See id. at 286. Indeed, in
24
25      3
         The record contains three additional instances where plaintiff made
26 subjective complaints of pain. In a March 2011 treatment note, plaintiff
   complained about back pain to Dr. James Krider. AR at 193. There was no
27 evidence Dr. Radlauer reviewed this treatment note, and plaintiff reported that she
28 only had pain for a month after “‘lifting’ wrong,” not since the alleged onset date.

                                              8
 1 the majority of the treatment notes, Dr. Radlauer indicated that plaintiff’s back pain
 2 was controlled by medication. See id. at 204, 209, 213. Although, in 2014, Dr.
 3 Radlauer noted that plaintiff’s symptoms were under only “marginal control” and
 4 changed plaintiff’s treatment plan to include physical therapy and Soma, this
 5 treatment plan was not substantial evidence that would support the severity of Dr.
 6 Radlauer’s opinion. See id. at 286, 290, 294.
 7         Finally, substantial evidence supported the ALJ’s finding that Dr. Radlauer’s
 8 opinion was conclusory. See Batson v. Comm’r, 359 F.3d 1190, 1195 (9th Cir.
 9 2004) (an ALJ may reject a physician’s opinion if it is conclusory, brief, and
10 unsupported by the record); Tonapetyan, 242 F.3d at 1149 (an ALJ does not need
11 to accept opinions that are conclusory, brief, and unsupported by clinical findings).
12 The form opinion asked Dr. Radlauer to identify the medical findings to support
13 his opined postural, non-postural, and environmental limitations. See AR at 304-
14 05. Each time, Dr. Radlauer did not identify any medical findings to support his
15 opinion and simply wrote “back pain.”4 See id.
16         Accordingly, the ALJ cited specific and legitimate reasons supported by
17 substantial evidence for rejecting Dr. Radlauer’s opinion.
18 B.      The ALJ Properly Evaluated Plaintiff’s Credibility
19
20 See id. In September 24, 2013, at the emergency room, plaintiff complained of two
   days of intermittent back pain with motion. Id. at 238. Plaintiff apparently did not
21 report this pain or the emergency room visit to Dr. Radlauer at her visit the
22 following day. See id. at 253-55. And in May 2014, plaintiff complained about
   pain to the physical therapist. Id. at 280.
23
      4
24        To the extent that Dr. Radlauer was relying on plaintiff’s undocumented
   subjective complaints of back pain, “[a]n ALJ may reject a treating physician’s
25 opinion if it is based ‘to a large extent’ on a claimant’s self-reports that have been
26 properly discounted as incredible.” Tommasetti, 533 F.3d at 1041. See Morgan,
   169 F.3d at 602 (ALJ properly rejected physicians’ opinions that were premised on
27 claimant’s discounted subjective complaints). Plaintiff’s subjective complaints are
28 addressed below.

                                              9
 1         Plaintiff contends the ALJ failed to properly evaluate her credibility. P.
 2 Mem. at 5-9. Plaintiff argues the ALJ did not identify the testimony he found not
 3 credible and did not provide clear and convincing reasons for rejecting her
 4 testimony. Id.
 5         An ALJ must make specific credibility findings, supported by the record.
 6 Social Security Ruling (“SSR”) 96-7p. To determine whether testimony
 7 concerning symptoms is credible, an ALJ engages in a two-step analysis.
 8 Lingenfelter v. Astrue, 504 F.3d 1028, 1035-36 (9th Cir. 2007). First, an ALJ
 9 must determine whether a claimant produced objective medical evidence of an
10 underlying impairment “‘which could reasonably be expected to produce the pain
11 or other symptoms alleged.’” Id. at 1036 (quoting Bunnell v. Sullivan, 947 F.2d
12 341, 344 (9th Cir. 1991) (en banc)). Second, if there is no evidence of
13 malingering, an “ALJ can reject the claimant’s testimony about the severity of her
14 symptoms only by offering specific, clear and convincing reasons for doing so.”
15 Smolen, 80 F.3d at 1281; accord Burrell v. Colvin, 775 F.3d 1133, 1136 (9th Cir.
16 2014). An ALJ may consider several factors in weighing a claimant’s credibility,
17 including: (1) ordinary techniques of credibility evaluation such as a claimant’s
18 reputation for lying; (2) the failure to seek treatment or follow a prescribed course
19 of treatment; and (3) a claimant’s daily activities. Tommasetti, 533 F.3d at 1039;
20 Bunnell, 947 F.2d at 346-47.
21         At the first step, the ALJ here found plaintiff’s medically determinable
22 impairments could reasonably be expected to cause the symptoms alleged. AR at
23 12. At the second step, because the ALJ did not find any evidence of malingering,
24 the ALJ was required to provide clear and convincing reasons for discounting
25 plaintiff’s credibility. The ALJ provided four reasons for discounting plaintiff’s
26 credibility: (1) plaintiff failed to seek treatment for more than a year after her
27 alleged onset date; (2) her symptoms were controlled with medication; (3) her
28

                                               10
 1 alleged symptoms were inconsistent with the objective medical evidence; and (4)
 2 she received routine and conservative treatment. Id. at 12-13.
 3         Plaintiff contends the ALJ’s credibility analysis was flawed from the outset
 4 because the ALJ failed to identify the specific testimony he found not to be
 5 credible. P. Mem. at 7. Plaintiff correctly asserts that the Ninth Circuit requires an
 6 ALJ to “‘specifically identify the testimony[] she or he finds not to be credible and
 7 . . . explain what evidence undermines the testimony.’” Treichler v. Comm’r, 775
 8 F.3d 1090, 1102 (9th Cir. 2014) (quoting Holohan, 246 F.3d at 1208). General
 9 boilerplate statements that a claimant’s “medically determinable impairments could
10 reasonably be expected to cause the alleged symptoms” or “ the claimant’s
11 statements concerning the intensity, persistence and limiting effects of these
12 symptoms are not credible to the extent they are inconsistent with the [RFC]
13 assessment” do not rise to the level of specificity required. Id. at 1102-03. But
14 here, the ALJ did not merely make boilerplates statements concerning plaintiff’s
15 credibility. Instead, the ALJ summarized plaintiff’s testimony and then provided
16 reasons why plaintiff’s testimony concerning her alleged onset date and lower back
17 pain were not credible. See id. at 11-13. The question then is whether the ALJ’s
18 reasons for finding plaintiff’s testimony not entirely credible were clear and
19 convincing and supported by substantial evidence.
20         The ALJ’s first reason for finding plaintiff’s testimony less than fully
21 credible was her failure to seek treatment prior to March 2011. AR at 12; see Orn
22 v. Astrue, 495 F.3d 625, 638 (9th Cir. 2007) (failure to seek treatment may be a
23 basis for an adverse credibility finding unless there was a good reason for not
24 doing so). Plaintiff alleges that her disability onset date is November 1, 2009. See
25 AR 39, 55. But as the ALJ noted, the medical records show plaintiff did not seek
26 treatment for back pain until March 2011. Id. at 193-94. Had her pain been as
27 debilitating as she alleges, plaintiff reasonably would have sought treatment earlier.
28

                                              11
 1 Moreover, in March 2011, plaintiff told Dr. Krider that she had back surgery in
 2 1999 and she reinjured her back about a month prior “‘lifting’ wrong” while doing
 3 laundry. See id. at 193. The ALJ reasonably concluded that the fact plaintiff
 4 would seek treatment after this reinjury, but not before, indicated that her allegedly
 5 limiting pain did not begin in November 2009 as she claimed. This was a clear and
 6 convincing reasons for discounting the credibility of her claim.
 7         The ALJ’s second reason for discounting plaintiff’s credibility – her
 8 symptoms were controlled by medication – was also supported by substantial
 9 evidence. See id. at 12-13; Warre v. Comm’r, 439 F.3d 1001, 1006 (9th Cir. 2006)
10 (“Impairments that can be controlled effectively with medication are not disabling
11 for purposes of determining eligibility for [disability] benefits.”). The treatment
12 records show that from 2012 through September 2013, plaintiff’s back pain was
13 controlled with Norco. See id. at 204, 209, 213, 255. It appears that the pain was
14 so well controlled that plaintiff’s treating physician did not feel the need to perform
15 an examination of the back during that time. In September 2013, plaintiff appeared
16 to have some sort of flare up in pain, after which Dr. Radlauer added a muscle
17 relaxant and physical therapy to her treatment plan. See id. at 238-39, 294. Dr.
18 Radlauer both observed that plaintiff was doing visually “fairly well” on that
19 treatment plan and that the medications provided “marginal control.” See id. at
20 286, 290. The treatment notes also indicate that, other than a few subjective
21 complaints of pain that appeared to hinge on an aggravating factor, plaintiff did not
22 complain of back pain. See id. at 193, 280. Given that plaintiff’s pain had been
23 well controlled for a period of time, the pain was still under “marginal” control
24 after a flare up, and the scarcity of plaintiff’s pain complaints, the evidence
25 reasonably supported the ALJ’s finding that plaintiff’s symptoms were controlled
26 by medication. As such, this was a clear and convincing reason to find her
27 allegations regarding the severity of her symptoms to be not entirely credible.
28

                                              12
 1         Similarly, the ALJ’s third reason for finding plaintiff less credible – lack of
 2 objective evidence supporting the claimed symptoms – was also clear and
 3 convincing and supported by substantial evidence. Id. at 12-13; see Rollins v.
 4 Massanari, 261 F.3d 853, 856-57 (9th Cir. 2001) (lack of corroborative objective
 5 medical evidence may be one factor in evaluating credibility). As discussed above,
 6 other than an x-ray which showed mild findings and a one-time finding of
 7 decreased range of motion, there was no objective medical evidence to support
 8 plaintiff’s allegations. Indeed, the physical examinations in 2014 revealed no
 9 tenderness, no pain, no swelling, and normal movement and strength. See id. at
10 285, 289, 293.
11         Finally, the ALJ found plaintiff’s testimony less credible because she
12 received routine and conservative treatment. Id. at 12-13; see Parra v. Astrue, 481
13 F.3d 742, 751 (9th Cir. 2007) (“[E]vidence of ‘conservative treatment’ is sufficient
14 to discount a claimant’s testimony regarding severity of an impairment.”);
15 Tommasetti, 533 F.3d at 1039-40 (conservative treatment may be a clear and
16 convincing reason for discounting a claimant’s credibility). Plaintiff was treated
17 with Norco, Soma, and physical therapy. Treatment with pain medication and
18 physical therapy has been viewed as conservative. See, e.g., Huizar v. Comm’r,
19 428 Fed. Appx. 678, 680 (9th Cir. 2011) (finding that plaintiff responded favorably
20 to conservative treatment, which included “the use of narcotic/opiate pain
21 medications”); Tommasetti, 533 F.3d at 1040 (characterizing physical therapy as
22 conservative). Although the Ninth Circuit and its district courts have also
23 sometimes viewed the use of narcotic pain medication as non-conservative
24 treatment, in these cases the claimants typically used narcotic medications in
25 conjunction with other treatments that were also not conservative. See
26 LapierreGutt v. Astrue, 382 Fed. Appx. 662, 664 (9th Cir. 2010) (treatment
27 consisting of “copious” amounts of narcotic pain medication, occipital nerve
28

                                              13
 1 blocks, and trigger point injections was not conservative); Christie v. Astrue, 2011
 2 WL 4368189, at *4 (C.D. Cal. Sept. 16, 2011) (treatment with narcotics, steroid
 3 injections, trigger point injections,epidural injections, and cervical traction was not
 4 conservative). Here, plaintiff was treated simply with pain medication and
 5 physical therapy. Indeed, as the ALJ noted, the fact that plaintiff’s treating
 6 physician did not even refer her to a specialist also suggested that her pain was not
 7 severe as she alleges.
 8         Accordingly, the ALJ properly evaluated plaintiff’s credibility and provided
 9 multiple clear and convincing reasons supported by substantial evidence for
10 discounting it.
11                                            V.
12                                     CONCLUSION
13         IT IS THEREFORE ORDERED that Judgment shall be entered
14 AFFIRMING the decision of the Commissioner denying benefits, and dismissing
15 the complaint with prejudice.
16
17 DATED: December 28, 2018
18
                                            SHERI PYM
19                                          United States Magistrate Judge
20
21
22
23
24
25
26
27
28

                                              14
